2019 IL 122626



                                        IN THE
                               SUPREME COURT
                                           OF
                         THE STATE OF ILLINOIS




                                   (Docket No. 122626)

      AARON P. FILLMORE, Appellee, v. GLADYSE TAYLOR et al., Appellants.


                               Opinion filed April 18, 2019.



        JUSTICE THOMAS delivered the judgment of the court, with opinion.

         Chief Justice Karmeier and Justices Kilbride, Garman, and Theis concurred in
     the judgment and opinion.

        Justice Burke specially concurred, with opinion, joined by Justice Neville.



                                        OPINION

¶1      Plaintiff, Aaron P. Fillmore, is an inmate in the custody of the Illinois
     Department of Corrections (Department) at the Lawrence Correctional Center in
     Sumner, Illinois. Plaintiff sued three officers of the Department, defendants
     Gladyse C. Taylor, Leif M. McCarthy, and Eldon L. Cooper, for failing to follow
     mandatory legal procedures before imposing discipline upon him for violating
     prison rules. Plaintiff sought a writ of mandamus, declaratory relief, and a
     common-law writ of certiorari. The circuit court of Sangamon County granted
     defendants’ motion to dismiss the complaint with prejudice for failure to state a
     cause of action, pursuant to section 2-615 of the Code of Civil Procedure (735 ILCS
     5/2-615 (West 2016)). The Appellate Court, Fourth District, affirmed in part and
     reversed in part the circuit court’s judgment, remanding the case for further
     proceedings. 2017 IL App (4th) 160309. This court then allowed the defendants’
     petition for leave to appeal. Ill. S. Ct. R. 315 (eff. Nov. 1, 2017). In his response
     brief, plaintiff seeks cross-relief.


¶2                                    BACKGROUND

¶3      On December 16, 2014, plaintiff was served with an inmate disciplinary report
     (IDR). The IDR indicated that plaintiff had violated Department regulation 205,
     “Security Threat Group or Unauthorized Organizational Activity,” and regulation
     206, “Intimidation or Threats.” See 20 Ill. Adm. Code 504.Appendix A (Nos. 205,
     206), amended at 27 Ill. Reg. 6214 (eff. May 1, 2003). Number 205 defines
     “Security Threat Group or Unauthorized Organizational Activity” as

            “[e]ngaging, pressuring, or authorizing others to engage in security threat
        group or unauthorized organizational activities, meetings, or criminal acts;
        displaying, wearing, possessing, or using security threat group or unauthorized
        organizational insignia or materials; or giving security threat group or
        unauthorized organizational signs.” Id.

     Number 206 defines “Intimidation or Threats” as

            “[e]xpressing by words, actions, or other behavior an intent to injure any
        person or property that creates the reasonable belief that physical, monetary, or
        economic harm to that person or to another will result.” Id.

¶4       The IDR recited an accumulation of incidents involving plaintiff and his active
     involvement within the Latin Kings security threat group. The report noted that the
     information had been gathered through confidential informants, searches, and
     monitored mail and phone calls. Specifically, the report stated that the information
     was




                                             -2-
        “evidence that [plaintiff] has assumed an active leadership role within the Latin
        King Nation, is actively communication [sic] with other High Ranking Latin
        King Leaders, and using that influence over other Latin King members. In
        February 2014 [plaintiff] was identified as Chairman for the Latin King Nation
        Regional Crown Council by a Confidential Informant.”

¶5       The report indicated that plaintiff had several telephone calls with his brother,
     discussing numerous Latin King members at Department correctional centers and
     at correctional centers in other states. The IDR described the content of those phone
     calls in detail. Department officials also obtained three handwritten notes during
     cell searches that contained information regarding the Latin Kings and Latin King
     members. The Department officials compared the handwritten notes with
     handwriting samples in plaintiff’s master file and determined that the notes were
     written by plaintiff. The handwriting samples in plaintiff’s master file and the
     handwritten notes showed similarities in writing style and lettering.

¶6       The IDR set forth the contents of the handwritten notes. One of the handwritten
     notes stated that the investigative unit at Lawrence Correctional Center had been
     watching plaintiff and several other Latin King members closely and knew about
     the gang because an individual referred to as Kevin “told Springfield a lot.” The
     note also stated that “[t]hese people think that I’m going to kill [Kevin] or have him
     killed. I want to kick him down the steps but that isn’t good enough.” Another
     handwritten note included changes to the Latin Kings’ constitution and identified
     numerous inmates and their leadership positions within the Latin Kings.

¶7       The disciplinary report concluded that plaintiff had violated regulation 206
     when he stated in his handwritten note that he wanted to “kick Kevin down the
     steps.” The report also concluded that plaintiff had violated regulation 205 when he
     engaged in the “overt act of accepting an active leadership position within the Latin
     Kings Security Threat Group” and that plaintiff’s active leadership position
     corroborated that plaintiff “continues to engage in unauthorized Security Threat
     Group Activity.” The report stated that confidential informants’ names were
     withheld due to safety and security concerns but that the confidential informants
     were deemed reliable “due to corroborating statements provided.”

¶8       Plaintiff was served with the disciplinary report on December 16, 2014.
     Plaintiff sent a handwritten letter to the adjustment committee at Lawrence



                                             -3-
       Correctional Center that same day requesting review of the telephone logs for the
       dates of the conversations referenced in the report. Plaintiff claimed that the
       telephone logs would show that he did not use the telephone on those dates.
       Plaintiff also requested that he be shown the notes that were found during the cell
       searches. In addition, plaintiff requested that eight inmates, one of whom was
       incarcerated at Menard Correctional Center, be called as witnesses. The eight
       inmates had been referenced in plaintiff’s telephone conversations with his brother,
       according to the summary of those conversations set forth in the IDR. Plaintiff
       stated that each inmate would testify that plaintiff never ordered or directed any
       security threat group activity within the Department.

¶9        Plaintiff appeared before the adjustment committee on December 19, 2014.
       Defendant McCarthy was the chairperson, and defendant Cooper was a committee
       member. The disciplinary report was read to plaintiff. Plaintiff pled not guilty and
       submitted a written statement.

¶ 10       Plaintiff’s written statement asserted that the allegations in the disciplinary
       report failed to “substantiate some evidence” for the committee to be reasonably
       satisfied of defendant’s guilt. Plaintiff claimed that he did not use the telephone on
       some of the dates reported. Further, if there were any recordings of his telephone
       calls, those recordings would not substantiate the charges when those recordings
       were played in their entirety. Plaintiff also denied authoring the notes found during
       the cell searches and asserted that search records would show that the notes did not
       come from his “cell, property, or person.” Further, plaintiff pointed out that the
       officer who reviewed the handwritten notes was not a handwriting expert.
       Additionally, the disciplinary report failed to state what evidence was corroborated
       by the confidential informants.

¶ 11        Plaintiff also asserted that the December 16, 2014, report violated section
       504.30(f) of Title 20 of the Illinois Administrative Code (20 Ill. Adm. Code
       504.30(f), amended at 27 Ill. Reg. 6214 (eff. May 1, 2003)) because the report was
       written more than eight days after the last date of the alleged violation. In addition,
       the report violated section 504.30(e) (20 Ill. Adm. Code 504.30(e), amended at 27
       Ill. Reg. 6214 (eff. May 1, 2003)) because plaintiff was not issued an investigative
       disciplinary report during the Department’s investigation. Plaintiff’s written
       statement concluded that he requested “to see the alleged confiscated ‘notes’




                                                -4-
       regarding the 12-16-14 disciplinary report, and request[ed] that [his] December 16,
       2014[,] witness and document request be reviewed and considered as exculpatory
       evidence by the Committee.”

¶ 12       The adjustment committee’s final summary report noted that the IDR had been
       read and that plaintiff had pled not guilty and had submitted a written statement.
       With regard to witnesses, the report stated that no witness was requested. In the
       basis for decision section, the report stated that, based upon IDR reporting, plaintiff
       was actively participating in the Latin Kings security threat group. The report stated
       that information indicated that plaintiff had “assumed an active leadership role
       within the Latin King Nation and is actively communicating with other High
       Ranking Latin King Leaders.” The report stated that information was provided by
       confidential informants, who were deemed reliable due to corroborating
       information but who should remain anonymous for the safety and security of the
       institution. The report then recited the information set forth in the IDR. As
       disciplinary action, the committee recommended that plaintiff be given one year of
       C-grade status, one year in segregation, one year of contact visit restrictions, the
       loss of one year of good conduct credits, and one year of a $15 per month
       restriction.

¶ 13       The prison’s chief administrative officer concurred with the recommendation
       on December 29, 2014, and plaintiff was served with the final decision on January
       3, 2015.

¶ 14       Plaintiff filed a grievance concerning the adjustment committee hearing on
       January 5, 2015. Plaintiff claimed that he received an IDR on December 16, 2014.
       Plaintiff then personally gave a witness and document review request to a prison
       counselor to give to the adjustment committee and also sent of a copy of the request
       to the adjustment committee via institutional mail. Plaintiff’s grievance claimed
       that, during the hearing, the adjustment committee members stated that they had
       plaintiff’s witness request but that corrections officer Harper, who wrote the
       disciplinary report, said that the witnesses would not be called. Plaintiff also
       claimed that defendant Cooper told plaintiff that Cooper and McCarthy were told to
       find him guilty and to give plaintiff “a year across the board.” Plaintiff stated that
       he made oral objections that the adjustment committee was not impartial and that
       he had requested to see the notes, the search records, and the telephone logs from




                                                -5-
       the dates reported but that the adjustment committee denied his request. Plaintiff set
       forth the specific Department regulations he claimed had been violated during his
       hearing. Plaintiff contended that the adjustment committee hearing did not comport
       with due process and that the committee’s final decision violated Department
       regulations. Plaintiff requested that the December 16, 2014, IDR be expunged, that
       the $15 per month restriction for one year be lifted, and that a new hearing be
       conducted in accordance with due process.

¶ 15       The prison grievance officer reviewed the facts and concluded that disciplinary
       regulation procedures had been followed. The grievance officer found no ground to
       change the decision or the disciplinary action. The grievance officer recommended
       that the grievance be denied based upon a review of all available information. The
       chief administrative officer concurred with the grievance officer’s
       recommendation. Plaintiff then appealed to the Department’s director, and the
       matter was referred to its administrative review board (Board).

¶ 16       The Board recommended that the grievance be denied, finding no violation of
       plaintiff’s due process rights. The Board held that it was reasonably satisfied that
       plaintiff committed the offense cited in the report. Defendant Taylor, the acting
       director of the Department, concurred with the recommendation on August 13,
       2015.

¶ 17       Having exhausted his administrative remedies, plaintiff filed his complaint in
       the circuit court. Count I of the complaint sought mandamus relief, alleging that
       defendants had a clear and ministerial duty to follow established federal, state, and
       administrative laws, rules, procedures, and regulations. Plaintiff’s specific
       allegations were that

              (1) Defendants violated section 504.60(a), which provides that “[t]he Chief
          Administrative Officer shall appoint one or more Hearing Investigators who
          shall review all major disciplinary reports.” 20 Ill. Adm. Code 504.60(a),
          amended at 27 Ill. Reg. 6214 (eff. May 1, 2003);

              (2) Defendants violated section 504.30(f), which provides that “[s]ervice of
          a disciplinary report upon the offender shall commence the disciplinary
          proceeding. In no event shall a disciplinary report *** be served upon an adult
          offender more than [eight] days *** after the commission of an offense or the




                                               -6-
discovery thereof unless the offender is unavailable or unable to participate in
the proceeding.” 20 Ill. Adm. Code 504.30(f), amended at 27 Ill. Reg. 6214 (eff.
May 1, 2003);

    (3) Defendants violated section 504.80(h)(4) by failing to provide a written
reason for the denial of plaintiff’s request for the in-person testimony of
witnesses at his disciplinary hearing. 20 Ill. Adm. Code 504.80(h)(4), amended
at 27 Ill. Reg. 6214 (eff. May 1, 2003);

    (4) Defendants violated section 504.30(e) because the Department never
placed plaintiff under investigation. 20 Ill. Adm. Code 504.30(e), amended at
27 Ill. Reg. 6214 (eff. May 1, 2003);

    (5) Defendants violated section 504.80(g), which states that the
“Committee shall consider all material presented that is relevant to the issue of
whether or not the offender committed the offense,” by failing to independently
review the notes and the telephone logs and recordings. 20 Ill. Adm. Code
504.80(g), amended at 27 Ill. Reg. 6214 (eff. May 1, 2003);

    (6) Defendants violated section 504.80(f)(1), which states that the
“offender may *** produce any relevant documents in his or her defense,”
when defendants denied plaintiff’s requests, both before and during the
disciplinary hearing, to see the notes he had allegedly written. 20 Ill. Adm.
Code 504.80(f)(1), amended at 27 Ill. Reg. 6214 (eff. May 1, 2003);

    (7) Defendants lacked impartiality and improperly refused to recuse
themselves from the adjustment committee after they were directed by higher
up prison authorities to find plaintiff guilty and impose specified penalties;

    (8) Defendants violated section 504.80(d), which provides that when an
offender objects to a member of the committee based on a lack of impartiality,
the committee “shall document the basis of the objection and the decision in the
Adjustment Committee summary.” 20 Ill. Adm. Code 504.80(d), amended at
27 Ill. Reg. 6214 (eff. May 1, 2003). Plaintiff alleged he made a timely
objection to the committee members’ lack of impartiality, but the committee
failed to document that objection; and




                                    -7-
              (9) Defendants failed to include a summary of plaintiff’s written statement
          in its final summary report, in violation of section 504.80(l)(1). 20 Ill. Adm.
          Code 504.80(l)(1), amended at 27 Ill. Reg. 6214 (eff. May 1, 2003).

¶ 18       Plaintiff claimed that defendants McCarthy and Cooper violated Department
       regulations by “failing to disclose known exculpatory evidence, failing to review
       alleged ‘notes,’ failing to call [his] witnesses, failing to consider all relevant
       material before determining guilt, failing to state reasons for disregarding
       exculpatory evidence, [and] failing to review telephone logs and recordings.” With
       regard to defendant Taylor, plaintiff alleged that Taylor failed to investigate
       plaintiff’s grievance issues as mandated by sections 3-2-2(h) and 3-8-8 of the
       Unified Code of Corrections (730 ILCS 5/3-2-2(h), 3-8-8 (West 2016)), as well as
       Department regulation 504.85(b)(f) (20 Ill. Adm. Code 504.85(b)(f), amended at
       27 Ill. Reg. 6214 (eff. May 1, 2003)).

¶ 19       Count II of plaintiff’s complaint raised a claim for a common-law writ of
       certiorari, contending that defendants McCarthy and Cooper violated Department
       regulations before, during, and after the IDR hearing. Plaintiff again complained of
       defendants’ failure, both before and during the disciplinary hearing, to produce the
       handwritten notes allegedly written by plaintiff, in violation of section 504.80(f)(1)
       of the Department regulations. Plaintiff also complained of the refusal of
       committee members to recuse themselves for lack of impartiality, and again alleged
       that the Department violated section 504.30(f) of its regulations, on the basis that
       the IDR was written more than eight days after the final evidentiary incident listed
       in the IDR. Plaintiff further alleged that defendants McCarthy and Cooper violated
       plaintiff’s due process rights by relying on Offender Tracking System (OTS)
       evidence to determine guilt and to punish him when no such OTS evidence was
       alleged against him.

¶ 20      Count III of plaintiff’s complaint sought a declaratory judgment that defendants
       McCarthy and Cooper violated plaintiff’s due process rights in revoking plaintiff’s
       good conduct credits.

¶ 21       As noted, the circuit court granted defendants’ motion to dismiss pursuant to
       section 2-615 of the Code of Civil Procedure. Defendants argued that plaintiff
       could not rely on violations of the Illinois Administrative Code to establish his clear
       right to relief, citing Ashley v. Snyder, 316 Ill. App. 3d 1252 (2000). Ashley held



                                                -8-
       that prison regulations were never intended to confer rights on inmates or to serve
       as a basis for constitutional claims. Id. at 1258. In support of its holding, Ashley
       cited Sandin v. Conner, 515 U.S. 472 (1995). The circuit court agreed with
       defendants and held that plaintiff had no right to the relief requested and that
       plaintiff had received all process that was due.

¶ 22       On appeal, the appellate court affirmed the circuit court’s judgment in part and
       reversed in part. The appellate court first addressed whether plaintiff stated a cause
       of action for mandamus, declaratory judgment, or common-law writ of certiorari.
       The appellate court found that plaintiff had stated a cause of action for mandamus
       on two of his claims: that the adjustment committee had a clear, nondiscretionary
       duty to document plaintiff’s objection to the committee members’ lack of
       impartiality, but failed to do so in violation of section 504.80(d) of the Department
       regulations, and that the adjustment committee failed to include a summary of
       plaintiff’s written statement in its final summary report, in violation of section
       504.80(l)(1) of the Department regulations.

¶ 23       With regard to declaratory judgment, the appellate court found that plaintiff
       failed to state a cause of action. The appellate court noted that it had held that an
       action for common-law writ of certiorari, rather than an action for declaratory
       judgment, was the correct means to seek review of the penalties imposed in a prison
       disciplinary proceeding.

¶ 24       The appellate court then found that plaintiff had stated a claim for common-law
       writ of certiorari with regard to two claims. First, plaintiff had alleged a violation
       of section 504.80(f)(1) of the Department regulations, which provides that an
       offender may produce any relevant documents in his or her defense. Plaintiff
       contended that he had twice requested to be shown the notes he had allegedly
       written, and which were cited as evidence against him, but the committee failed to
       produce those notes, without explanation. The appellate court held that the alleged
       violation of section 504.80(f)(1) of the Department regulations was significant and
       justified issuance of the common-law writ of certiorari.

¶ 25       Second, plaintiff alleged that the committee members should have recused
       themselves because they had been directed by higher-up prison authorities to find
       plaintiff guilty and to impose particular penalties. The appellate court concluded
       that, given the factual allegations in the complaint, the impartiality of the



                                               -9-
       administrative tribunal was sufficiently in question that good cause existed for the
       issuance of a writ of certiorari.

¶ 26       The appellate court then addressed the circuit court’s reliance on Ashley in
       dismissing plaintiff’s complaint. The appellate court agreed that the Ashley court
       had properly disposed of the constitutional and statutory claims before it in that
       case. However, the Ashley court added in an “epilogue” that

          “[p]rison regulations, such as those contained in the inmate orientation manual
          relied on here, were never intended to confer rights on inmates or serve as a
          basis for constitutional claims. Sandin, 515 U.S. at 482 ***. Instead, Illinois
          [Department] regulations, as well as the Unified Code, were designed to
          provide guidance to prison officials in the administration of prisons. In
          addition, Illinois law creates no more rights for inmates than those which are
          constitutionally required.” (Emphases in original.) Ashley, 316 Ill. App. 3d at
          1258.

¶ 27       The Ashley court then concluded inmates have “a constitutional right to
       adequate shelter, food, drinking water, clothing, sanitation, medical care, and
       personal safety,” as well as “a reasonable right of access to courts and a right to a
       reasonable opportunity to exercise religious freedom under the first amendment.”
       Id. at 1258-59. Beyond those rights, however, inmates possess no other rights, only
       privileges. Id. at 1259.

¶ 28       The appellate court in the instant case declined to follow the epilogue in Ashley
       to the extent Ashley suggested that inmates could not sue to compel correctional
       officers to perform nondiscretionary duties set forth in the Department’s
       regulations. 2017 IL App (4th) 160309, ¶ 98. The appellate court agreed with the
       Ashley court that prison regulations such as those represented by the inmate
       orientation manual in Ashley conferred no rights on inmates, as bulletins,
       handbooks, and similar materials were not the Illinois Administrative Code. Id.
       However, while a procedural manual was designed to provide guidance, the Illinois
       Administrative Code was different. Id. The Illinois Administrative Code has the
       force and effect of law. Id. The appellate court stated that it had always been the law
       that the Department had to follow its own promulgated regulations in prison
       disciplinary proceedings. Id.




                                               - 10 -
¶ 29       Plaintiff filed a petition for rehearing on July 19, 2017, contending that he had
       stated a claim for mandamus when he alleged that the Department violated section
       504.60(a) of its regulations, because the Department did not require a hearing
       investigator’s review of the IDR. The circuit court denied plaintiff’s petition on
       July 26, 2017. On August 2, 2017, within 21 days of the appellate court’s judgment,
       defendants electronically submitted their petition for rehearing. On August 8, 2017,
       defendants’ petition was rejected and not filed. The comment explaining the reason
       for the rejection was, “rejected pursuant to S. Ct. R. 367(e). Limitation on Petitions
       in the Appellate Court. When the Appellate Court has acted upon a petition for
       rehearing and entered judgment on rehearing no further petitions for rehearing shall
       be filed in that court.”

¶ 30       As noted, this court subsequently allowed defendants’ petition for leave to
       appeal. In his response brief, plaintiff seeks cross-relief challenging the appellate
       court’s finding that he was not entitled to mandamus or a common-law writ of
       certiorari on several of his allegations.


¶ 31                                       ANALYSIS

¶ 32       As a preliminary matter, we note that defendants have appealed the appellate
       court’s order rejecting their petition for rehearing, contending that the petition was
       timely filed. Defendants argue that the appellate court misconstrued Illinois
       Supreme Court Rule 367, which provides that “[w]hen the Appellate Court has
       acted upon a petition for rehearing and entered judgment on rehearing, no further
       petitions for rehearing shall be filed in that court.” (Emphasis added.) Ill. S. Ct. R.
       367(e) (eff. Aug. 15, 2016). Defendants maintain that the appellate court
       erroneously rejected their timely petition for rehearing on the basis that it had
       already denied plaintiff’s petition for rehearing. According to defendants, the
       appellate court mistakenly believed that, in denying plaintiff’s petition, it had
       entered judgment on rehearing. Defendants disagree, contending that in denying
       plaintiff’s petition for rehearing, the appellate court did not thereby enter judgment
       on that petition. Accordingly, defendants were not precluded from filing their own
       petition for rehearing within 21 days of the court’s judgment.

¶ 33      Although defendants raise this issue on appeal, they do not seek the relief that
       would be warranted should this court rule in their favor: a remand to the appellate



                                               - 11 -
       court with directions to file and rule on defendants’ petition for rehearing.
       Defendants maintain that an order remanding the case to the appellate court would
       be a waste of judicial resources, as defendants would again seek review of this case
       on the merits from this court should the appellate court deny the petition.
       Defendants suggest that because the case has been fully briefed, this court should
       instead proceed on the merits.

¶ 34       Because defendants are not seeking the relief to which they would be entitled
       should this court rule in their favor on this issue, we decline to address the issue. As
       plaintiff points out, this court does not render advisory opinions or decide issues
       that would not result in appropriate relief. Commonwealth Edison Co. v. Illinois
       Commerce Comm’n, 2016 IL 118129, ¶ 10. We therefore limit our analysis to
       defendants’ second issue on appeal: whether the appellate court properly found that
       plaintiff had stated claims for mandamus and common-law writ of certiorari.

¶ 35       The appeal in this case arises from the dismissal of plaintiff’s complaint
       pursuant to section 2-615 of the Code of Civil Procedure. A section 2-615 motion to
       dismiss tests the legal sufficiency of the complaint. The question on review is
       whether the allegations of the complaint, taken as true and viewed in a light most
       favorable to the plaintiff, are sufficient to state a cause of action upon which relief
       can be granted. Cowper v. Nyberg, 2015 IL 117811, ¶ 12. A cause of action should
       not be dismissed pursuant to section 2-615 unless it is clearly apparent that no set of
       facts can be proved that would entitle the plaintiff to recover. Id. The standard of
       review is de novo. Id.

¶ 36       As discussed, in addressing this case, the appellate court first considered
       whether plaintiff’s alleged violations of the Department’s regulations stated claims
       for mandamus, for declaratory judgment, and for common-law writ of certiorari.
       With regard to the mandamus count, the appellate court looked to each challenged
       regulation to determine whether the regulation required the exercise of judgment or
       discretion or if it was purely ministerial in nature. Likewise, with regard to the
       count seeking common-law writ of certiorari, the appellate court looked to
       regulations set forth in plaintiff’s complaint to determine whether defendants had
       failed to comply with those regulations, arguably causing substantial injury or
       injustice to plaintiff. As noted, the appellate court held that an action for
       common-law writ of certiorari, rather than an action for declaratory judgment, was




                                                - 12 -
       the correct means to seek review of the penalties imposed in a prison disciplinary
       hearing. Plaintiff does not seek review of the appellate court’s finding concerning
       his declaratory judgment action.

¶ 37       After finding the plaintiff had stated claims for mandamus and for writ of
       certiorari, the appellate court then addressed the circuit court’s order granting
       defendants’ motion to dismiss based upon Ashley, 316 Ill. App. 3d 1252. As noted,
       the appellate court disagreed with Ashley to the extent that Ashley suggested that
       inmates could not sue to compel correctional officers to perform nondiscretionary
       duties set forth in the Department’s regulations.

¶ 38       In contrast to the appellate court, we find that our analysis must begin with a
       determination of whether the Department regulations at issue create judicially
       enforceable rights for inmates. It is only if those regulations create judicially
       enforceable rights for inmates that we consider whether plaintiff was entitled to
       mandamus or writ of certiorari based upon defendants’ alleged failure to comply
       with those regulations.

¶ 39       In Sandin, 515 U.S. 472, the Court reexamined the circumstances under which
       state prison regulations afforded inmates a liberty interest protected by the due
       process clause. Sandin noted that its decision in Wolff v. McDonnell, 418 U.S. 539
       (1974), had addressed state-created liberty interests and had contributed to “the
       landscape of prisoners’ due process” through “its intricate balancing of prison
       management concerns with prisoners’ liberty in determining the amount of process
       due.” Sandin, 515 U.S. at 478. The inmates in Wolff challenged the decision of
       prison officials to revoke good time credits, earned pursuant to state statute,
       without adequate procedures. Wolff, 418 U.S. at 553. Wolff held that the due
       process clause itself did not create a liberty interest in credit for good behavior but
       that the statutory provision created a liberty interest in a shortened sentence that
       resulted from the good time credits. Id. at 557.

¶ 40       Subsequent to Wolff, the Court addressed a claim by inmates seeking injunctive
       relief, declaratory relief, and damages, by reason of transfer from a medium
       security prison to a maximum security facility. Meachum v. Fano, 427 U.S. 215
       (1976). The Meachum Court held that the due process clause does not protect every
       change in the conditions of confinement having a substantial adverse impact on a
       prisoner and that the due process clause itself did not create a liberty interest in



                                               - 13 -
       prisoners to be free from intrastate prison transfers. Id. at 224-25. Meachum
       distinguished Wolff, noting that the protected liberty interest in good time credit in
       Wolff had been created by state law, while there was no comparable state law in the
       case before it that stripped officials of the discretion to transfer prisoners to
       alternative facilities. Id. at 228.

¶ 41       Sandin observed that, because dictum in Meachum distinguished Wolff by
       focusing on whether state action was mandatory or discretionary, the Court in later
       cases began laying greater emphasis on a “somewhat mechanical dichotomy” that
       focused on whether state action was mandatory or discretionary, in defining state
       created liberty interests. Sandin, 515 U.S. at 479. This shift in analysis began in
       Greenholtz v. Inmates of Nebraska Penal & Correctional Complex, 442 U.S. 1
       (1979), and was made explicit in Hewitt v. Helms, 459 U.S. 460 (1983). Hewitt
       found that inmates confined to administrative segregation had no right to remain in
       the general population by virtue of the due process clause. Id. at 468. However, the
       Hewitt Court examined whether the State had created a liberty interest by virtue of
       its prison regulations, asking whether the State had gone beyond issuing mere
       procedural guidelines and had used “language of an unmistakably mandatory
       character” such that the incursion on liberty would not occur “absent specified
       substantive predicates.” Id. at 471-72.

¶ 42       As a result of the Greenholtz and Hewitt decisions, inmates no longer had to
       rely on a showing that they had suffered a “ ‘ “grievous loss” ’ of liberty retained
       even after sentenced to terms of imprisonment.” Sandin, 515 U.S. at 480 (quoting
       Morrissey v. Brewer, 408 U.S. 471, 481 (1972)). The Court thereafter “wrestled
       with the language of intricate, often rather routine prison guidelines to determine
       whether mandatory language and substantive predicates created an enforceable
       expectation that the State would produce a particular outcome with respect to the
       prisoner’s conditions of confinement.” Id. at 480-81. Sandin explained that, in
       “shifting the focus of the liberty interest inquiry to one based on the language of a
       particular regulation, and not the nature of the deprivation, the Court encouraged
       prisoners to comb regulations in search of mandatory language on which to base
       entitlements to various state-conferred privileges.” Id. at 481. Moreover, in
       response, courts drew negative inferences from mandatory language in the text of
       prison regulations. Id.




                                               - 14 -
¶ 43       Sandin recognized that such a conclusion might make sense in the ordinary
       course of construing a statute defining rights and remedies available to the general
       public but made a good deal less sense “in the case of a prison regulation primarily
       designed to guide correctional officials in the administration of a prison.” Id. at
       481-82. The Court recognized two undesirable effects of such an analysis. First, it
       created “disincentives for States to codify prison management procedures in the
       interest of uniform treatment.” Id. at 482. Second, it led to the involvement of the
       federal courts in the day-to-day management of prisons, running counter to the
       view that “federal courts ought to afford appropriate deference and flexibility to
       state officials trying to manage a volatile environment.” Id.

¶ 44      Based upon those concerns and considerations, the Sandin court stated that it
       was appropriate to return to the due process principles established and applied in
       Wolff as well as Meachum. The Court therefore held that

          “States may under certain circumstances create liberty interests which are
          protected by the Due Process Clause. [Citation.] But these interests will be
          generally limited to freedom from restraint which, while not exceeding the
          sentence in such an unexpected manner as to give rise to protection by the Due
          Process Clause of its own force [citations], nonetheless imposes atypical and
          significant hardship on the inmate in relation to the ordinary incidents of prison
          life.” Sandin, 515 U.S. at 483-84.

¶ 45       Following Sandin, the United States Supreme Court addressed whether
       assignment to the Ohio State Penitentiary, a supermaximum security prison,
       imposed an atypical and significant hardship on an inmate in relation to the
       ordinary incidents of prison life. Wilkinson v. Austin, 545 U.S. 209 (2005).
       Wilkinson recognized that the Constitution itself did not give rise to a liberty
       interest in avoiding transfer to more adverse conditions of confinement, but a
       liberty interest in avoiding particular conditions of confinement might arise from
       state policies or regulations, subject to the important limitations set forth in Sandin.
       Id. at 221-22. Wilkinson reiterated that

          “[a]fter Sandin, it is clear that the touchstone of the inquiry into the existence of
          a protected, state-created liberty interest in avoiding restrictive conditions of
          confinement is not the language of regulations regarding those conditions but




                                                - 15 -
           the nature of those conditions themselves ‘in relation to the ordinary incidents
           of prison life.’ ” Id. at 223 (quoting Sandin, 515 U.S. at 484).

¶ 46       With the preceding in mind, we look to the disciplinary actions the committee
       might recommend if it finds the offender did commit the offense or a lesser offense
       for which the elements were included in the original charge. The committee might:

               “A) Reprimand the offender.

               B) Suspend or restrict one or more privileges of the offender for a specific
           period of time.

               C) Reduce the offender’s grade or level.

               D) Change the offender’s program.

              E) Change the offender’s housing assignment or transfer the individual to
           another correctional facility.

               F) Revoke the offender’s statutory good time or good conduct credits.

               G) Increase the offender’s security classification.

               H) Place the offender in segregation or confinement. ***

               I) Require the offender to make restitution.

               J) Revoke the offender from a transition center. ***

              K) Require forfeiture of items of contraband used in the offense or
           possessed in violation of this Part.

               L) Delay referral of a juvenile offender to the Prisoner Review Board for
           recommended parole.” 20 Ill. Adm. Code 504.80(k)(4), amended at 27 Ill. Reg.
           6214 (eff. May 1, 2003).

¶ 47        It is clear from the preceding that, with limited exceptions, none of the
       disciplinary actions set forth in the Department’s regulations impose atypical and
       significant hardship on the inmate in relation to the ordinary incidents of prison life.
       It is the not the violation of the regulation itself that gives rise to the cause of action




                                                 - 16 -
       but, rather, the interest affected by the discipline imposed. Consequently, we
       cannot say that the Department’s regulations create a right of action that allows
       inmates to file suit in state court to compel correctional officers to comply with the
       Department’s regulations.

¶ 48       As Sandin recognized, in departing from an analysis that looked to the language
       of a particular regulation in order to determine a prisoner’s liberty interest, such an
       analysis was “a good deal less sensible in the case of a prison regulation primarily
       designed to guide correctional officials in the administration of a prison.” Sandin,
       515 U.S. at 481-82. Sandin explained that “such regulations [are] not designed to
       confer rights on inmates.” Id. at 482. Rather, in the context of prison disciplinary
       proceedings, a prisoner is entitled to due process protections, such as the procedural
       protections set forth in Wolff, 418 U.S. 539, only when the penalty faced by the
       prisoner implicates a liberty interest because it affects the nature or duration of his
       confinement. Sandin, 515 U.S. at 486-87.

¶ 49       We see no reason to depart from the Sandin analysis in our review of
       Department regulations. We need not look to the language of each regulation to
       determine whether that particular regulation creates a right of action. The concerns
       animating the Court in Sandin in rejecting such an analysis apply equally in this
       court. To depart from the Sandin analysis in this court would likewise create
       disincentives for the State to codify prison management procedures and would lead
       to the involvement of state courts in day-to-day management of prisons. For that
       reason, we find that the Ashley court was correct in stating that the Department
       regulations create no more rights for inmates than those that are constitutionally
       required.

¶ 50      The appellate court in this case, in departing from Ashley, stated that

          “[i]t had always been the law that, in prison disciplinary proceedings, the
          Department had to follow its own promulgated regulations (Clayton-El v. Lane,
          203 Ill. App. 3d 895, 899 (1990); Thompson [v. Lane], 194 Ill. App. 3d [855],
          860 [(1990)]; People ex rel. Yoder v. Hardy, 116 Ill. App. 3d 489, 495 (1983))
          and that inmates could sue to compel correctional officers to perform
          nondiscretionary duties set forth in the Department’s regulations (West [v.
          Gramley], 262 Ill. App. 3d [552], 557 [(1994)]; Shea [v. Edwards], 221 Ill.




                                               - 17 -
          App. 3d [219], 221 [(1991)]; Taylor [v. Franzen], 93 Ill. App. 3d [758], 765
          [(1981)].” 2017 IL App (4th) 160309, ¶ 98.

¶ 51       The cases cited by the appellate court in support of its analysis departing from
       Ashley, however, all predate the Sandin decision. Moreover, five of the six cases
       cited by the appellate court concerned disciplinary proceedings where the inmate
       lost statutory good time or good conduct credits, which, as discussed infra, does
       implicate a constitutional liberty interest. See Shea, 221 Ill. App. 3d 219;
       Clayton-El, 203 Ill. App. 3d 895; Thompson, 194 Ill. App. 3d 855; Hardy, 116 Ill.
       App. 3d 489; Taylor, 93 Ill. App. 3d 758. Although the courts in those cases
       generally stated that the Department is bound to follow its own rules, those
       decisions did not specifically address whether any failure to follow Department
       regulations created an enforceable right.

¶ 52       The sixth case, West, held that the circuit court had erred in determining the
       merits of the plaintiff inmate’s complaint in deciding the defendants’ motion to
       dismiss. 262 Ill. App. 3d at 557-58. In so holding, the West court noted that
       prisoners may file a complaint for mandamus to compel Department officials to
       perform under the rules adopted by the Department but did not discuss whether the
       regulations at issue created an enforceable right. Id. at 557. Rather, the West court
       applied a Hewitt-type analysis, which focused on whether state action was
       mandatory or discretionary.

¶ 53        It is worth noting that the appellate court in this case also applied a Hewitt-type
       analysis, looking to the language in each challenged regulation to determine
       whether the state action at issue was mandatory or discretionary. Sandin expressly
       disavowed that analysis and instead returned to an analysis that looked not to the
       language of the regulation concerning restrictive conditions of confinement but
       rather to the nature of those conditions in relation to the ordinary incidents of prison
       life. Having found that the same analysis applies in this court, we find that the
       appellate court erred in declining to follow the Ashley court on this issue.

¶ 54       Our holding does not mean that prison officials have carte blanche to ignore
       Department regulations concerning disciplinary proceedings. The Department is
       required to follow its promulgated regulations, and an inmate may appeal the
       disciplinary proceedings through the grievance procedures set forth in subpart F of
       part 504. See 20 Ill. Adm. Code 504.Subpart F, amended at 27 Ill. Reg. 6214 (eff.



                                                - 18 -
       May 1, 2003). However, as stated, it is not the violation of the Department
       regulations itself that gives rise to a cause of action but, rather, the interest affected
       by the discipline imposed for that violation.

¶ 55       Consequently, to the extent that plaintiff bases his claims on violations of
       Department regulations governing his disciplinary proceedings, we find that
       plaintiff’s complaint fails to state a cause of action. The appellate court’s order,
       finding that plaintiff stated a claim for mandamus based upon violations of sections
       504.80(d) and 504.80(l)(1) of the Department regulations and for common-law writ
       of certiorari based upon violations of section 504.80(f)(1), as well as defendants’
       failure to recuse themselves from the proceedings, is therefore reversed.

¶ 56       We note, however, that plaintiff’s complaint does allege that defendants
       violated his due process rights when they revoked his good conduct credits. Since
       Sandin, “the right to litigate disciplinary confinements has become vanishingly
       small.” Wagner v. Hanks, 128 F.3d 1173, 1175 (7th Cir. 1997). Thus, “[a]s a
       general rule, only sanctions which result in loss of good conduct time credits for
       inmates who are eligible for release on mandatory supervision or which otherwise
       directly and adversely affect release on mandatory supervision will impose upon a
       liberty interest.” Spicer v. Collins, 9 F. Supp. 2d 673, 685 (E.D. Tex. 1998). 1

¶ 57       When a prison disciplinary hearing may result in the loss of a prisoner’s good
       conduct credits, Wolff held that the inmate must receive (1) advance written notice
       of the disciplinary charges, (2) an opportunity, when consistent with institutional
       safety and correctional goals, to call witnesses and present documentary evidence
       in his defense, and (3) a written statement by the fact finder of the evidence relied
       on and the reasons for the disciplinary action. 418 U.S. at 563-67. In addition, the
       findings of the prison disciplinary board must be supported by some evidence in the
       record. Superintendent, Massachusetts Correctional Institution v. Hill, 472 U.S.
       445, 454 (1985). Ascertaining whether that standard has been met does not require
       examination of the entire record, an independent assessment of the credibility of
       witnesses, or a weighing of the evidence. Id. at 455. Rather, the relevant question is

           1
            Plaintiff also contends that inmates have a right to require prison officials to comply with the
       Department’s regulations when officials are imposing serious punishment such as solitary
       confinement for a year. Plaintiff asserts in a footnote in his brief that his year of confinement in
       segregation implicated a federally protected liberty interest. Plaintiff, however, did not raise this
       allegation in his complaint, so it is not properly before us.




                                                      - 19 -
       whether there is any evidence in the record that could support the disciplinary
       board’s conclusion. Id. at 455-56.

¶ 58       Upon review, we find that the plaintiff’s disciplinary hearing in this case failed
       to meet all of the due process requirements under Wolff. With regard to the first due
       process requirement, plaintiff was served with the IDR on December 15, 2014, and
       the adjustment committee hearing took place on December 19, 2014. The IDR
       consisted of five pages setting forth the charges and evidence against plaintiff.
       Plaintiff therefore did receive advanced written notice of the charges against him.

¶ 59       Plaintiff’s disciplinary hearing also complied with the third due process
       requirement set forth in Wolff. The adjustment committee provided plaintiff with its
       written final summary report setting forth the basis for its decision, including the
       evidence relied upon and the reasons for the disciplinary action imposed.

¶ 60       Plaintiff, however, sufficiently pled that defendants’ denial of plaintiff’s
       witnesses and documentary evidence without an explanation violated plaintiff’s
       due process rights. Plaintiff’s complaint alleged that he timely and properly
       submitted a witness request slip to the adjustment committee via institutional mail,
       requesting witnesses and exculpatory evidence. In addition, plaintiff alleged that he
       gave a duplicate witness request slip to correctional counselor Ray to give to the
       adjustment committee. At the disciplinary hearing, plaintiff again asked to see the
       notes described in the IDR. Plaintiff also asked the committee to review the notes,
       review the inmate telephone logs in question and listen to the telephone recordings,
       and call his witnesses. Plaintiff’s complaint alleged that defendant Cooper
       responded that the prison official who wrote the IDR directed the committee not to
       call any of plaintiff’s witnesses.

¶ 61       The adjustment committee’s final summary report makes no reference to
       plaintiff’s request to review documents and states that no witness was requested.
       Wolff recognized that “[p]rison officials must have the necessary discretion to keep
       the hearing within reasonable limits and refuse to call witnesses that may create a
       risk of reprisal or undermine authority, as well as to limit access to other inmates to
       collect statements or to compile other documentary evidence.” Wolff, 418 U.S. at
       566. The Court also recognized that “it would be useful for the Committee to state
       its reason for refusing to call a witness, whether it be for irrelevance, lack of




                                               - 20 -
       necessity, or the hazards presented in individual cases.” Id. However, the Court
       declined to prescribe that courts do so, recognizing that

           “[t]he operation of a correctional institution is at best an extraordinarily
           difficult undertaking. Many prison officials, on the spot and with the
           responsibility for the safety of inmates and staff, are reluctant to extend the
           unqualified right to call witnesses; and in our view, they must have the
           necessary discretion without being subject to unduly crippling constitutional
           impediments. There is this much play in the joints of the Due Process Clause,
           and we stop short of imposing a more demanding rule with respect to witnesses
           and documents.” Id. at 566-67.

¶ 62       Eleven years after the Wolff decision, the Court again reiterated that there was
       no need for the Court to prescribe as constitutional doctrine that the disciplinary
       board must state in writing, at the time of the hearing, its reasons for refusing to call
       a witness, nor was the due process clause satisfied only when the administrative
       record contained support or reasons for the board’s refusal. Ponte v. Real, 471 U.S.
       491, 496 (1985). Nonetheless, the Court concluded that

           “prison officials may be required to explain, in a limited manner, the reason
           why witnesses were not allowed to testify, but that they may do so either by
           making the explanation a part of the ‘administrative record’ in the disciplinary
           proceeding, or by presenting testimony in court if the deprivation of a ‘liberty’
           interest is challenged because of that claimed defect in the hearing. In other
           words, the prison officials may choose to explain their decision at the hearing,
           or they may choose to explain it ‘later.’ ” Id. at 497.

¶ 63       Ponte recognized that the requirement that prison officials give
       contemporaneous reasons for denying witnesses and evidence might impose an
       additional administrative burden that would detract from the officials’ ability to
       perform the principal mission of the institution and that the officials might prefer to
       deal with later court challenges on a case-by-case basis. Id. at 497-98. Ponte
       recognized that the constitution permits either approach. Nonetheless, the Court
       explained:

           “[T]o hold that the Due Process Clause confers a circumscribed right on the
           inmate to call witnesses at a disciplinary hearing, and then conclude that no




                                                - 21 -
          explanation need ever be vouched for the denial of that right, either in the
          disciplinary proceeding itself or if that proceeding be later challenged in court,
          would change an admittedly circumscribed right into a privilege conferred in
          the unreviewable discretion of the disciplinary board. We think our holding in
          Wolff meant something more than that.” Id. at 498-99.

       Ponte allowed that in certain circumstances, given prison security or similar
       paramount interests, a court might in the first instance allow a prison official’s
       justification for refusal to call witnesses to be presented to the court in camera but
       found no reason for going further and requiring an inmate to produce evidence of
       which he would rarely be in possession. Id. at 499.

¶ 64       In the instant case, defendants did not give reasons for denying plaintiff’s
       witnesses and evidence during the disciplinary proceeding, nor did defendants
       explain that decision “later.” In this court, defendants for the first time set forth
       reasons why plaintiff’s witnesses and document requests were denied. Those
       reasons may justify the denial of plaintiff’s request for witnesses and evidence at
       his disciplinary hearing and can be raised by defendants on remand. As currently
       before us, however, none of these reasons appear in the record, either at plaintiff’s
       disciplinary hearing or in the form of affidavits or other evidence submitted during
       plaintiff’s later court challenge to his disciplinary proceeding. Plaintiff, therefore,
       has sufficiently pled that defendants’ denial of plaintiff’s witness and evidence
       requests, without explanation, violated plaintiff’s right to due process.

¶ 65       Plaintiff also points out that he has a due process right to appear before an
       impartial decision maker. See Wolff, 418 U.S. at 570-71. Plaintiff’s complaint
       alleged that the adjustment committee members had been told to find him guilty
       and to give him “a year across the board.” Plaintiff further alleged that he made an
       oral objection at his disciplinary hearing that the adjustment committee was not
       impartial. Defendants acknowledge that plaintiff has a due process right to appear
       before a disciplinary committee composed of impartial individuals but claim that
       plaintiff failed to overcome the presumption of impartiality.

¶ 66       We disagree. Because this appeal arises from the dismissal of plaintiff’s
       complaint pursuant to section 2-615 of the Code of Civil Procedure, the allegations
       of plaintiff’s complaint must be taken as true, and the complaint must be construed
       in a light most favorable to plaintiff. Cowper, 2015 IL 117811, ¶ 12. All the facts



                                               - 22 -
       apparent from the face of the pleadings, as well as the exhibits attached thereto,
       must be considered, and a cause of action should not be dismissed under section
       2-615 unless it is clearly apparent that no set of facts can be proven that would
       entitle plaintiff to recovery. Id. Based upon that standard of review, plaintiff’s
       allegation that he was denied his right to appear before a disciplinary committee
       composed of impartial individuals must be taken as true and is sufficient to state a
       claim for violation of plaintiff’s right to due process.

¶ 67       Because plaintiff’s complaint has stated a claim for violation of his right to due
       process in the revocation of his good conduct credits, we find that plaintiff’s
       complaint stated a claim for common-law writ of certiorari with regard to his due
       process claims. A common-law writ of certiorari is the general method for
       obtaining circuit court review of administrative actions when the act conferring
       power on the agency does not expressly adopt the Administrative Review Law (735
       ILCS 5/3-101 et seq. (West 2014)) and the act provides for no other form of review.
       Hanrahan v. Williams, 174 Ill. 2d 268, 272 (1996). The statutory provisions
       pertaining to prison disciplinary procedures neither adopt the Administrative
       Review Law nor provide any other method of judicial review. See 730 ILCS
       5/3-8-7 to 3-8-10 (West 2014). Accordingly, properly pled allegations of a denial
       of due process in prison disciplinary proceedings are reviewable in an action for
       certiorari. We therefore reverse the circuit court’s judgment dismissing plaintiff’s
       due process claims with prejudice and remand to the circuit court for further
       proceedings on that claim.

¶ 68       Finally, we note that plaintiff has filed a cross-appeal challenging the appellate
       court’s finding that plaintiff was not entitled to mandamus or a writ of certiorari
       based upon his allegations that defendants violated sections 504.60(a),
       504.80(h)(4), 504.80(f)(1), 504.80(b), and 504.80(d) of the Department
       regulations. We have already rejected the argument that Department regulations
       have the force and effect of law, which would allow plaintiff to bring a cause of
       action for a violation of those regulations. Accordingly, we need not again consider
       whether plaintiff was entitled to relief based upon defendants’ alleged failure to
       follow those regulations. We therefore affirm that portion of the appellate court’s
       order finding that plaintiff failed to state a claim for mandamus or a writ of
       certiorari with regard to those regulations.




                                               - 23 -
¶ 69                                               CONCLUSION

¶ 70       For all the foregoing reasons, we affirm the appellate court’s finding to the
       extent it held that plaintiff failed to state a claim for mandamus or common-law
       writ of certiorari for alleged violations of Department regulations. We reverse that
       portion of the appellate court’s order finding that plaintiff did state claims for
       mandamus and common-law writ of certiorari based upon alleged violations of
       other Department regulations. We affirm the circuit court’s finding dismissing
       plaintiff’s complaint with prejudice pursuant to section 2-615 of the Code of Civil
       Procedure based upon violations of the Department’s regulations, but we reverse
       the circuit court’s order with regard to plaintiff’s claim that defendants violated his
       right to due process in revoking his good conduct credits and remand the case to the
       circuit court for further proceedings consistent with this opinion.


¶ 71      Appellate court judgment affirmed in part and reversed in part.

¶ 72      Circuit court judgment affirmed in part and reversed in part.

¶ 73      Cause remanded.


¶ 74      JUSTICE BURKE, specially concurring:

¶ 75       The plaintiff, Aaron P. Fillmore, is an inmate serving a term of imprisonment in
       an Illinois prison. In 2014, he was subject to a disciplinary proceeding before a
       prison administrative tribunal. At the conclusion of the proceeding, he received the
       following punishments: the revocation of one year of good conduct credits, one
       year in segregation, one year of contact visit restrictions, one year of restricting his
       commissary expenditures to $15 per month, and one year of C-grade status, which
       meant that plaintiff was denied certain prison privileges (see 20 Ill. Adm. Code
       504.130, amended at 27 Ill. Reg. 6214 (eff. May 1, 2003)). Plaintiff sought
       administrative relief, which was denied. He then filed, pro se, a three-count
       document in the circuit court of Sangamon County seeking judicial relief from his
       prison discipline. Count I sought a common-law writ of mandamus, count II sought
       a common-law writ of certiorari, and count III sought declaratory relief. 2 The
          2
              Plaintiff does not contend in this court that he is entitled to declaratory relief.




                                                          - 24 -
       circuit court denied plaintiff relief on all three counts. The appellate court affirmed
       in part and reversed in part (2017 IL App (4th) 160309), and this appeal followed.

¶ 76        The majority, in addressing plaintiff’s request for a writ of certiorari, takes an
       unusual first step. Instead of beginning its analysis with the controlling principles
       of certiorari review, the majority begins with the United States Supreme Court’s
       decision in Sandin v. Connor, 515 U.S. 472 (1995). Supra ¶ 39. This is unusual
       because Sandin is not a certiorari case. Sandin addresses the circumstances under
       which an inmate challenging a prison disciplinary proceeding may bring a due
       process claim under 42 U.S.C. § 1983. Unlike a petition for writ of certiorari,
       which is a means of obtaining judicial review of a lower tribunal’s decision, a
       complaint brought under section 1983 is an independent, original cause of action; it
       is not a review proceeding. Stratton v. Wenona Community Unit District No. 1, 133
       Ill. 2d 413, 428 (1990) (citing Hameetman v. City of Chicago, 776 F.2d 636, 640
       (7th Cir. 1985)). On its face, then, Sandin has nothing to do with the standards that
       govern the issuance of a writ of certiorari. See Sandin, 515 U.S. at 487 n.11.
       Moreover, the majority repeatedly refers to plaintiff’s request for certiorari review
       as a “cause of action” and ultimately concludes that plaintiff has failed to state a
       “cause of action” for certiorari. See supra ¶ 55. This language makes it unclear if
       the majority is describing the pleading standard for an independent, original cause
       of action or certiorari review. Ultimately, the majority’s reliance on Sandin is
       confusing because the majority opinion never explains how Sandin fits within the
       framework of our state certiorari law.

¶ 77       This court’s analysis of whether plaintiff is entitled to certiorari review must
       begin with certiorari law. The common-law writ of certiorari is a means by which
       a petitioner who is otherwise without an avenue of appeal may obtain limited
       review over action taken by a lower court or a lower tribunal exercising
       quasi-judicial functions. Stratton, 133 Ill. 2d at 427. The purpose of the writ is to
       have the entire record of the inferior tribunal brought before the court to determine,
       from the record alone, whether the tribunal proceeded according to applicable law.
       If the circuit court, on the return of the writ, determines from the record that the
       inferior tribunal proceeded according to law, the writ is quashed; however, if the
       circuit court determines the tribunal did not comply with the law, the judgment and
       proceedings shown by the return will be quashed. Id. Where the Administrative
       Review Law (735 ILCS 5/3-101 et seq. (West 2016)) has not been expressly




                                               - 25 -
       adopted, the actions of agencies and tribunals exercising administrative functions
       may be subject to review by writ of certiorari. Stratton, 133 Ill. 2d at 427.

¶ 78       Importantly, there is no absolute right to certiorari review. Id. at 428. The
       purpose of the writ is to prevent injustice, and therefore, the writ should issue only
       if the petitioner can show that he or she has suffered “substantial injury or
       injustice.” Id. Further, the writ should not issue where it would operate inequitably
       or unjustly. Id.

¶ 79        In any individual case, the issuance of a writ of certiorari is a matter within the
       discretion of the court. Id. Moreover, because the writ of certiorari is a creature of
       common law and the scope of certiorari review is a subject left entirely to the
       judiciary, this court may, in appropriate circumstances, limit the reach of the writ as
       a matter of law. Tanner v. Court of Claims, 256 Ill. App. 3d 1089, 1092 (1994)
       (citing Deslauries v. Soucie, 222 Ill. 522, 524 (1906)). It is on this basis that Sandin
       is relevant to this case.

¶ 80        As the majority notes, Sandin held that, to determine whether there is a
       protected, state-created liberty interest with respect to certain conditions of
       confinement, courts must look to whether the conditions impose “atypical and
       significant hardship on the inmate in relation to the ordinary incidents of prison
       life.” Sandin, 515 U.S. at 483-84. Sandin based this result, in part, on concerns that
       arise solely in prison discipline cases. Prison is a unique and volatile environment,
       and courts should afford appropriate deference and flexibility to state officials that
       are charged with managing that environment. In addition, as a general matter,
       courts should not be involved in the day-to-day operation of prisons, and it is thus
       unwise to permit court challenges to every instance of minor prison discipline,
       many of which result in only the revocation of prison privileges.

¶ 81       These same concerns support a limitation on certiorari review in prison
       discipline cases. And it is on the basis of these concerns that the Sandin standard
       may be incorporated into our state certiorari law. This is effectively what the
       majority has done in this case. Thus, as a matter of law, in prison discipline cases, a
       “substantial injury or injustice” (Stratton, 133 Ill. 2d at 428) will only exist for
       purposes of granting a writ of certiorari if the prisoner can show that the
       punishment received “imposes atypical and significant hardship on the inmate in
       relation to the ordinary incidents of prison life” (Sandin, 515 U.S. at 483-84).



                                                - 26 -
¶ 82       Here, plaintiff has alleged an atypical and significant hardship in that, as a result
       of his disciplinary proceeding, one year of his good conduct credits have been
       revoked. Also, plaintiff has sufficiently alleged, for purposes of bringing the record
       of the disciplinary proceeding before the circuit court, that the revocation was done
       in violation of principles of due process and governing administrative regulations
       and was therefore unlawful. Accordingly, this cause must be remanded to the
       circuit court to determine, on the record, whether the revocation of plaintiff’s good
       conduct credits was in accordance with the law.

¶ 83       Plaintiff’s pro se filing also requested the issuance of a writ of mandamus. Like
       the writ of certiorari, the writ of mandamus should only issue if it would
       accomplish “substantial justice” that outweighs any disruption the writ might
       cause. People ex rel. Stettauer v. Olsen, 215 Ill. 620, 622 (1905). Thus, in prison
       discipline cases, the same concerns that justify limiting the scope of the writ of
       certiorari to punishments involving atypical and significant hardships also justify
       similarly limiting the scope of the writ of mandamus. In this case, it would be
       premature to determine whether any writ of mandamus must issue with respect to
       the revocation of plaintiff’s good conduct credits. The circuit court may order an
       entirely new disciplinary hearing regarding the revocation, and if such a hearing
       should be ordered, any mandamus relief would be unnecessary.

¶ 84       For the foregoing reasons, I specially concur.


¶ 85       JUSTICE NEVILLE joins in this special concurrence.




                                                - 27 -